Citation Nr: 1125617	
Decision Date: 07/07/11    Archive Date: 07/15/11

DOCKET NO.  09-00 297A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to educational assistance under Chapter 33, Title 38, United States Code (Post 9/11 GI Bill).


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The appellant had service with the Army National Guard from March 1976 to December 2003.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 adverse decision by the Department of Veterans Affairs (VA) Regional Office (RO) processing center in Buffalo, New York.  The Newark, New Jersey RO has jurisdiction over the claim.

In January 2011, the appellant testified before the undersigned Veterans Law Judge at the Newark, New Jersey RO.  The hearing transcript is associated with the claims folder.

In March 2010, the RO also denied entitlement to educational assistance benefits under Chapter 1606, Title 10, United States Code (Montgomery GI Bill-Selected Reserve (MGIB-SR)).  In response, the appellant entered a timely notice of disagreement (NOD) in April 2010.  The RO has not, however, provided him with a statement of the case (SOC) concerning this claim, precluding him from perfecting an appeal to the Board.  This claim must be REMANDED for an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).


FINDING OF FACT

The appellant did not serve in the regular components of the Armed Forces or under a call or order to active duty under 10 U.S.C. §§ 688, 12301(a), 12301(d), 12301(g), 12302, or 12304, after September 11, 2001.  



CONCLUSION OF LAW

The criteria for entitlement to educational assistance under the Post 9/11 GI Bill have not been met.  38 U.S.C. §§ 3301, 3311 (West 2002 and Supp. 2010); 38 C.F.R. §§ 21.9505, 21.9520 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant requested educational assistance under the Post-9/11 GI Bill.  An individual may establish eligibility for educational assistance under 38 U.S.C. chapter 33 based on active duty service after September 10, 2001.  38 U.S.C. § 3311; 38 C.F.R. § 21.9520.  

For the purposes of the payment of educational assistance under 38 U.S.C. chapter 33, active duty means full-time duty in the regular components of the Armed Forces or under a call or order to active duty under 10 U.S.C. 688, 12301(a), 12301(d), 12301(g), 12302, or 12304.  38 U.S.C.A. § 3301(1); 38 C.F.R. § 21.9505.  Active duty does not include full-time National Guard Duty performed under 32 U.S.C. orders.  38 C.F.R. § 21.9505(1).  Title 32 U.S.C. pertains to the power of state governors to command and control their respective state National Guard.

Documents contained in the claims file note that the appellant was ordered by the governor of New Jersey pursuant to 32 U.S.C. to active duty with the New Jersey Army National Guard, effective September 11, 2002, to December 9, 2003.  There are no 10 U.S.C. orders contained in the record.  Neither he nor his representative contended otherwise at the hearing.  Therefore, he is not entitled to the Post-9/11 GI Bill educational benefits.  

In this case, the law, rather than the facts, is dispositive.  As the appellant is not legally entitled to educational assistance benefits under 38 U.S.C. chapter 33, his claim must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

VA's duty-to-assist and notification obligations are codified in 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107.  In addition, regulations are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

However, these laws and regulations are not applicable to claims such as the one at issue because the statute at issue in this case is found in Chapter 33, Title 38, United States Code, and that the provisions of the VCAA are relevant to a different Chapter (that is, Chapter 51).  Barger v. Principi, 16 Vet. App. 132 (2002).  Because the law as mandated by statute, and not the evidence, is dispositive of this particular claim, the VCAA is inapplicable.  Mason v. Principi, 16 Vet. App. 129 (2002).

Notwithstanding that the VCAA is not controlling in this matter, the Board has reviewed the case for purposes of ascertaining that the appellant has had a fair opportunity to present argument and evidence in support of his challenge to the denial of chapter 33 educational benefits.  

The RO explained to the appellant the bases for denial of the claim, and afforded him the opportunity to present information and evidence in support of the claim.  Significantly, there is no indication that there is any existing evidence pertinent to the issue on appeal that has not been obtained.  The Board concludes that the requirements for the fair development of the appeal have been met in this case.


ORDER

Entitlement to educational assistance under the Post 9/11 GI Bill is denied.  


REMAND

In a March 2010 rating decision, entitlement to educational assistance benefits under MGIB-SR was denied.  The appellant filed an NOD to that decision in April 2010.  

The filing of an NOD initiates the appeal process.  See Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).  The RO was then obligated to furnish him an SOC, which was not done.  See 38 C.F.R. § 19.26.  Therefore, remand is required.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue an SOC addressing entitlement to educational assistance benefits under the MGIB-SR.  Advise the appellant of the need to timely file a substantive appeal if appellate review is desired.  If, and only if, a timely substantive appeal on the aforementioned issue is filed should this claim be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
L. HOWELL 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


